    Case 1:20-cv-00046-JRH-BKE Document 26 Filed 04/21/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


LAZAUNDRA KELLAM,


        Plaintiff,

             V.                                         CV 120-046


CR BARD INCORPORATED and BARD
PERIPHERAL       VASCULAR
INCORPORATED,


        Defendants.




                                     ORDER




        Before   the   Court    is   the   Parties'    joint    stipulation    of

dismissal without prejudice.           (Doc. 25.)     All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.       The   Clerk   is   directed to    TERMINATE   all   motions   and

deadlines and CLOSE this case.          Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this                     day of April,

2021.




                                                   HALL', CHIEF JUDGE
                                       UNITED/STATES DISTRICT COURT
                                              IN   DISTRICT   OF GEORGIA
